Proceeding under article 78 of the Civil Practice Act, to annul a determination of the State Liquor Authority, made November 23, 1962 after a hearing, which: (a) revoked petitioner’s restaurant liquor license on the ground that he violated subdivision 6 of section 106 of the Alcoholic Beverage Control Law; (b) directed that no new license be issued for two years; *921and (c) denied petitioner’s application for a rehearing. By order of the Supreme Court, Kings County, made December 14, 1962 pursuant to statute (Civ. Prae. Aet, § 1296), the proceeding has been transferred to this court for disposition. Determination confirmed, without costs. In our opinion, there was substantial evidence to warrant the Authority’s determination; petitioner was not denied a fair hearing; and the severity of the penalty was not an abuse of discretion by the Authority. Beldoek, P. J., Kleinfeld, Christ, Hill and Hopkins, JJ., concur.